NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                RICHARD FREDRIC EDWARDS, Petitioner.

                         No. 1 CA-CR 21-0567 PRPC
                               FILED 9-20-2022


     Petition for Review from the Superior Court in Yavapai County
                         No. P1300CR201801115
                 The Honorable Krista M. Carman, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Yavapai County Attorney’s Office, Prescott
By Casi M. Akerblade
Counsel for Respondent

Richard Fredric Edwards, Florence
Petitioner
                            STATE v. EDWARDS
                            Decision of the Court


                       MEMORANDUM DECISION

Judge Brian Y. Furuya delivered the decision of the Court, in which
Presiding Judge David D. Weinzweig and Judge Jennifer M. Perkins joined.


F U R U Y A , Judge:

¶1            Richard Fredric Edwards petitions this court for review from
the dismissal of his petition for post-conviction relief filed under Arizona
Rule of Criminal Procedure (“Rule”) 33. We have considered the petition
for review and, for the reasons stated, grant review and deny relief.

¶2            In March 2020, Edwards pled guilty to one count each of
molestation of a child, a Class 2 felony, sexual abuse, a Class 3 felony, and
luring a minor for sexual exploitation, a Class 3 felony, all dangerous crimes
against children. Following the terms of the plea agreement, the superior
court sentenced Edwards to a mitigated term of 12 years’ imprisonment for
the molestation of a child conviction followed by concurrent terms of
lifetime supervised probation for the remaining convictions.

¶3             Edwards initiated a post-conviction relief proceeding and
appointed counsel filed a notice of completion avowing he found no
colorable claims for relief. Edwards filed a pro se petition for post-conviction
relief, claiming the State’s failure to disclose evidence impacted his ability
to voluntarily and intelligently enter the plea agreement and “tainted” the
evidence supporting his convictions. Edwards argues his involuntary plea
resulted in illegal sentences, entitling him to relief under Rule 33.1(a), (c),
and (e). See Ariz. R. Crim. P. 33.1(a), (c), (e). The superior court summarily
dismissed the proceeding and this timely petition for review followed.

¶4            We review the court’s summary dismissal of a petition for
post-conviction relief for an abuse of discretion. See State v. Bennett, 213
Ariz. 562, 566 ¶ 17 (2006). The court must summarily dismiss a petition for
post-conviction relief if the defendant fails to establish a material issue of
fact or law entitling him to relief. See Ariz. R. Crim. P. 33.11(a).




                                       2
                           STATE v. EDWARDS
                           Decision of the Court

¶5            A plea agreement waives all non-jurisdictional defenses,
errors, and defects which antedated the plea. See State v. Hamilton, 142 Ariz.
91, 94 (1984). A defendant’s decision to plead guilty must be voluntary,
knowing, and intelligent. See Ariz. R. Crim. P. 17.1(b); State v. Brown, 212
Ariz. 225, 229 ¶ 15 (2006). A plea will be found involuntary only if a
defendant lacks information of true importance in the decision-making
process. See State v. Pac, 165 Ariz. 294, 295–96 (1990) (internal quotation
marks and citation omitted). Absent compelling evidence undermining the
defendant’s acknowledgment of voluntariness, his statements to the court
at the change of plea are binding. See Hamilton, 142 Ariz. at 93.

¶6             At the change of plea hearing, Edwards advised the superior
court that he conferred with counsel, understood the terms of the plea
agreement, and had not been threatened or coerced into pleading guilty. He
then agreed with the factual basis provided for each count. See State v.
Ovante, 231 Ariz. 180, 184 ¶ 12 (2013) (“Before accepting a plea, a court must
establish a factual basis for each element of the crime.”). Edwards expressed
no concerns regarding the status of discovery and continued to admit guilt
at sentencing. Such statements “carry a strong presumption of verity, and
constitute a formidable barrier in a subsequent challenge to the validity of
the plea.” State v. Leyva, 241 Ariz. 521, 525 ¶ 12 (App. 2017) (internal
quotation marks and citation omitted).

¶7            Edwards’s claim that the State’s failure to disclose evidence
controverted his acceptance of guilt fails. The State avows that the evidence
in question does not exist and, as Edwards concedes, he knew of the
missing items prior to the change of plea hearing. Edwards offers only
speculation as to the nature of the evidence and whether it would have
impacted the counts to which he pled. See State v. Donald, 198 Ariz. 406, 414
¶ 21 (App. 2000) (defendant’s claim must present “more than conclusory
assertions and be supported by more than regret” to warrant relief). The
State complied with its initial and continuing duty to disclose material
evidence within its possession in advance of a plea deadline. See Ariz. R.
Crim. P. 15.1(a)–(b), 15.6(a), 15.8(a)–(b). We find nothing in the record to
suggest Edwards made an uninformed, involuntary decision to enter the
plea agreement. The superior court acted within its discretion in finding no
basis for relief under Rule 33.1 and summarily dismissing the post-
conviction relief proceeding.




                                      3
                          STATE v. EDWARDS
                          Decision of the Court

¶8             To the extent Edwards raises an ineffective assistance of
counsel claim on appeal of his petition for review, he concedes that he did
not present this issue in his petition for post-conviction relief and has
therefore waived any such claim on review. See Ariz. R. Crim. P.
33.16(c)(2)(B); State v. Ramirez, 126 Ariz. 464, 468 (App. 1980).

¶9           We grant review and deny relief.




                          AMY M. WOOD • Clerk of the Court
                          FILED:    JT


                                      4